Title: To James Madison from George W. Erving, 28 October 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 28 October 1805, Madrid. “Private No 1.” “I wrote to you officially from the Escurial on the 25th Inst by Mr Pinckney, who left that place on his way home on the 26th., merely to inform you of my arrival & introduction; Mr Pinckney had Expected me, but a ship being at Lisbon on the point of departure, he feared that if he delayed his journey thither he might lose his passage in that Vessel, & had therefore concluded to introduce Mr Young as chargé d’affaires for the interim. The Conversation which passed with Don Pedro Cevallos did not appear sufficiently important to be detailed in the public letter; yet as he evidently intended that we shoud understand his reception of us to be marked with peculiar attention, & as it has been since intimated to me that the Prince of peace has some conciliatory dispositions towards us, it may be proper that you shoud be more particularly informed of it.
          “After Mr Pinckney had introduced me & expressed his intention of going, I presented your letter; Don Pedro said that he was happy to receive & shoud at all times be ready to Enter into communication with me, that I shoud always find in him the most friendly dispositions, & a sincere desire to preserve the best intelligence: this was the substance. His Expressions were a little more amplified: I acknowledged his politeness, & added that if it conformed to the Etiquette I shoud be happy in having the honor of being presented to his Majesty in such form as might be suitable, & whenever he might judge proper. He observed that the form of presentation for persons in my situation differed from that of Ministers Plenipotentiary, that I coud not be introduced at the “circle” but might be at the Dinner; that he woud speak to the king & arrange it, & woud further procure permission that I shoud be presented to the Queen, which he gave us to understand is uncustomary; how far it is so, & what degree of consideration this act of politeness merits I have not yet been able to ascertain: To Mr Pinckney he said at parting, that he shoud be always happy either in his public or individual character to render him Every service possible. All this perhaps was the mere unmeaning language of a courtier, yet considering it in connection with the present situation of European Affairs, & more particularly with certain dispositions which are said to have existed here for some time past, & which the little I have as yet been able to learn tends to convince me do in fact Exist, it affords some hope that they look to a means of accommodation. The disposition to which I allude, more particularly those of the Prince of Peace are to throw of[f] the French yoke on the first favorable occasion. This was first intimated to Mr Monroe & myself by the Swedish Minister in London, & the communication was made to him his colleague here who has been lately raised to the rank of a Minister Plenipoy. This Opinion derives force from the appointment made by Russia of an Embassador whom I left in London where he Staid a considerable time and who has now arrived at Lisbon in his way hither. The measures which our government will probably take, must I am persuaded by rousing them into a true sense of their danger, & by correcting the false impressions which have been given by their minister Yruco, tend very much to promote this disposition: It cannot be beleived that if left to themselves they shoud be so blind to their own interests & the peril of their situation as to persevere in the absurd pretensions which they have set up: Their means of coping with us at any time are not very great, & they have now absolutely none: However splendid the first Efforts of their Ally may be, & however decisive his ultimate success; the utmost may be Expected from his vast powers & from the Energy & Enterprize of his character, yet there can be no doubt but that the present contest will demand all his attention & occupy all his resources for a long time to come.
          “There is a report here that the President has summoned Congress to an extraordinary session, & Mr Pinckney was of opinion that it had produced considerable Effect. The King & Queen received us with much affability⟨;⟩; Mr Pinckney addressed to Each of them a neat speech conformable to the sentiments which as I understood him he was instructed to deliver; He said that in taking leave he was directed by the President to Express to them the high regard which he Entertained for them, & for their illustrious family, & his best wishes for the prosperity of the Spanish Empire. Their Majesties were not prepared with any answer, but appeared to be pleased with the address.
          “On my return to Madrid I received from Mr Young your letters of March 18. & that to Mr Monroe of May 4th the former partly in cypher. The papers of the legation have been from time to time delivered to Mr Young & mixed with the consular & agency papers, so that he has not hitherto been able to seperate & deliver over such as may be necessary or useful to me, nor has he yet been able to lay his hand on the Cypher; That which I have used in this letter is Mr Monroes.”
          Adds in a 29 Oct. postscript: “I called yesterday on all the foreign Ministers. Genl Bournonville speaking of Mr. Monroe professed the highest respect for him. This indeed the others did, but he is the only one who mentioned particularly the late Negotiations: he said, that he had Endeavoured to assist him as much as possible & to promote the object of his mission: but that the parties were so “Eloigné”! The US demanded so much & the Spanish govt woud give so little, that he found it impossible to bring them together. You are already informed of the facts; yesterday the news arrived of the Entire defeat of the combined fleets by the English.
          “Mr Young informs me that he has searched Every where for the Cypher without success. What is Equally unfortunate the Correspondence of the late special Mission cannot be found. In hopes that a letter may overtake Mr Pinckney at Lisbon I write to him upon these subjects, & shall also write to Mr Bowdoin who will probably be at Paris soon to procure from Genl Armstrong a copy of the Correspondence.”
        